Exhibit 4.1 AMENDMENT NO. 1 dated as ofNovember 12, 2009 to Credit Agreement dated as of November 30, 2007 Among ESCO TECHNOLOGIES INC., as Borrower, THE LENDING INSTITUTIONS NAMED HEREIN, as Lenders, and PNC BANK, NATIONAL ASSOCIATION, as an LC Issuer, Swing Line Lender and as the Lead Arranger, Administrative Agent and Syndication Agent AMENDMENT NO. 1 TO CREDIT AGREEMENT This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) is entered into as of November 12, 2009 among the following:(i) ESCO TECHNOLOGIES INC., a Missouri corporation (the “Borrower”); (ii) the lenders from time to time party hereto (each a “Lender” and collectively, the “Lenders”); and (iii) PNC BANK, NATIONAL ASSOCIATION (successor to National City Bank), as the administrative agent (the “Administrative Agent”). RECITALS: A.The Borrower, the Administrative Agent, the Lenders, Bank of America, N.A. and JPMorgan Chase Bank, N.A., as Co-Syndication Agents, are parties to the Credit Agreement, dated as of November 30, 2007 (as the same may from time to time be amended, restated or otherwise modified, the “Credit Agreement”). B.The Borrower, the Administrative Agent and the Lenders desire to amend the Credit Agreement to modify certain provisions thereof. AGREEMENT: In consideration of the premises and mutual covenants herein and for other valuable consideration, the Borrower, the Administrative Agent and the Lenders agree as follows: Section 1.Definitions.Unless otherwise defined herein, each capitalized term used in this Amendment and not defined herein shall be defined in accordance with the Credit Agreement. Section 2.Amendments. 2.1New Definitions.Article I of the Credit Agreement is hereby amended to add the following new definitions thereto: “Amendment No. 1” means Amendment No. 1 to Credit Agreement dated as of November 12, 2009, among the Borrower, the Administrative Agent and the Lenders. “Amendment No. 1 Effective Date” means November 12, 2009. 2.2Omnibus Amendments.All references in the Credit Agreement and the exhibits thereto, the Notes, the Security Documents, the Subsidiary Guaranty and each of the other Loan Documents to “National City Bank, a national banking association” or “National City Bank” are deemed to be references to “PNC Bank, National Association.” 2.3Amendment to Section 7.06.Section 7.06 of the Credit Agreement is hereby amended by adding a new clause (d) thereto which shall read in its entirety as follows: “(d)the Borrower may declare and pay or make Capital Distributions consisting of dividends that are payable in cash, provided that (i) no Default or Event of Default shall have occurred and be continuing or would result therefrom, (ii) the Borrower will be in compliance with the financial covenants set forth in Section 7.07 both before and after giving pro forma effect to each such Capital Distribution, and (iii) the aggregate amount of all such Capital Distributions made by the Borrower pursuant to this clause (d) during any fiscal year shall not exceed $15,000,000.” Section 3.Fees.As consideration for the modifications to the Credit Agreement contemplated in this Amendment, the Borrower shall pay to the Administrative Agent, for the benefit of each Lender that delivers a fully executed copy of its signature page to the Administrative Agent by 5:00 P.M. (eastern time), December 10, 2009, an amendment fee in an amount equal to 12.5 basis points times the amount of such Lender’s Commitment. Section 4.Effectiveness. 4.1Conditions Precedent.
